         Case 3:17-cv-01720-JWD-RLB                     Document 159           01/28/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

ALAN BOUDREAUX (#254702)                                                          CIVIL ACTION NO.

VERSUS                                                                            20-120-BAJ-EWD

JASON KENT, ET AL.

                                                     ORDER

         Before the Court a Motion for Appointment of Counsel (“Motion”), 1 filed by Alan

Boudreaux (“Petitioner”). The Motion will be denied. Appointed counsel is only required in a

habeas case if an evidentiary hearing is ordered, and there has not been a determination that an

evidentiary hearing is required in this case. Additionally, the interests of justice do not require

appointment of counsel at this time.

         It is well-settled that a petitioner has no constitutional right to appointment of counsel in

a habeas proceeding. 2 Such a benefit is only required when the Court determines that an

evidentiary hearing is to be held on a § 2254 petition. 3 At this stage of the case, the Court has not

determined that an evidentiary hearing is necessary. To that end, Petitioner’s request is, at best,

premature. 4 The decision of whether to hold an evidentiary hearing is governed by 28 U.S.C. §

2254(e)(2). According to § 2254(e)(2), the district court may hold an evidentiary hearing only

when the petitioner has shown that either the claims raised rely on a new, retroactive rule of

constitutional law that was previously unavailable 5 or the claim relies on a factual basis that could




1
  R. Doc. 20.
2
  See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); see also Wright v. West, 505 U.S. 277, 293 (1992) (no
constitutional right to counsel in habeas corpus proceedings); Ortlof v. Fleming, 88 F. App’x 715, 717 (5th Cir. 2004);
Johnson v. Hargett, 978 F.2d 855, 859 (5th Cir. 1992).
3
  Rule 8(c), Rules Governing § 2254 Cases; Urias v. Thaler, 455 F. App’x 522, 523 (5th Cir. 2011).
4
  If an evidentiary hearing is ordered in the case, the Court will appoint counsel for Petitioner on its own motion.
5
  28 U.S.C. § 2254(e)(2)(A)(I).
         Case 3:17-cv-01720-JWD-RLB                     Document 159           01/28/21 Page 2 of 2




not have been previously discovered by an exercise of due diligence; 6 and the facts underlying the

claim show by clear and convincing evidence that, but for the constitutional error, no reasonable

jury would have convicted the petitioner. 7 An evidentiary hearing is not required “when the record

is complete or the petitioner raised only legal claims that can be resolved without the taking of

additional evidence.” 8 On the record before the Court at this time, Petitioner has not established

that the record will be insufficient to resolve the claims raised. 9

         The Court likewise does not find that the “interests of justice so require” the appointment

of counsel at this time. 10 In so finding, this Court notes that the Petition is not legally nor factually

complex, and Petitioner has demonstrated through his Petition and other numerous filings, 11 that

he understands the relevant issues and is capable of presenting his claims. Accordingly

         IT IS ORDERED that Petitioner’s Motion for Appointment of Counsel 12 is DENIED.

         Signed in Baton Rouge, Louisiana, on January 27, 2021.


                                                       S
                                                       ERIN WILDER-DOOMES
                                                       UNITED STATES MAGISTRATE JUDGE




6
  28 U.S.C. § 2254(e)(2)(A)(ii).
7
  28 U.S.C. § 2254(e)(2)(B).
8
  Ellis v. Lynaugh, 873 F.2d 830, 840 (5th Cir.1989).
9
   Though Petitioner has filed a request for additional discovery (R. Doc. 21), he has not demonstrated that this
discovery is necessary for resolution of the claims before the Court.
10
   See 18 U.S.C. § 3006A (“Whenever the United States magistrate judge or the court determines that the interests of
justice so require, representation may be provided for any financially eligible person who . . . is seeking relief under
section 2241, 2254, or 2255 of title 28”).
11
   R. Docs. 1, 10, 13, 16, 18, & 19.
12
   R. Doc. 20.

                                                           2
